DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
This office action is responsive to the amendment filed on 5/5/22. As directed by the amendment: claims 1-2, 4-9, 11-16 and 18-20 have been amended, no claims have been canceled, and no new claims have been added. Thus, claims 1-20 are presently pending in the application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-10, 13-14, 16, 18 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wyatt et al. (2015/0065930).
Regarding claim 1, in fig. 16 Wyatt discloses a compression garment [0071-0072], comprising a fabric sleeve 302; a flex frame (structure in between ends of 302 in fig. 16) comprising a series of struts (315, 316 and 317), each strut of the series of struts comprising a first groove arranged at a first edge of the strut and a second groove arranged at a second edge of the strut opposite the first edge (the first and second grooves are at opposite ends of the struts where wire 310 extends along [0071-0072]); and a series of spring links 325, each spring link of the series of spring links disposed between adjacent struts of the series of struts (Fig. 16); a shape memory alloy (10 [0091]) configured to be disposed on the flex frame such that the shape memory alloy is retained in the first groove and the second groove of each strut of the series of struts and the shape memory alloy crosses over itself between adjacent struts of the series of struts [0071-0072], a controller (abstract) electrically connected to the shape memory alloy, the controller configured to apply a current to the shape memory alloy and, in response, the shape memory alloy transitions from a first length to a second length, the second length smaller than the first length (abstract, [0071-0072], see also microcontroller 24 [0050-0051]), such that the series of spring links contract and an overall length of the flex frame decreases [0071-0072].
Regarding claim 2, Wyatt discloses that the shape memory alloy is a shape memory alloy wire ([0071-0072][0091]).
Regarding claim 4, Wyatt discloses that the controller is configured to apply a set of stimulation patterns [0009][0050], wherein each of the set of stimulation patterns comprises a current parameter for manipulation of the shape memory alloy [0009][0050] and a temporal parameter associated with the current parameter [0009][0050].
Regarding claim 5, Wyatt discloses that the flex frame is a first flex frame and further comprising a second flex frame (see fig. 3 for example, having multiple flex frames), the first and the second flex frames controlled independently of each other (as described in [0050] the flex frames are actuated successively), and wherein one of the set of stimulation patterns comprises a time delay between application of a current definition to the shape memory alloy disposed on the first flex frame and application of the current definition to another shape memory alloy disposed on the second flex frame (as described in [0050] the flex frames are actuated successively).
Regarding claim 8, in fig. 16 Wyatt discloses a compression garment [0071-0072], comprising a fabric sleeve 302; a flex frame (structure in between ends of 302 in fig. 16) comprising a series of struts (315, 316 and 317), a series of spring links 325, each spring link of the series of spring links disposed between adjacent struts of the series of struts (Fig. 16); a shape memory alloy (10 [0091]) configured to be disposed on the flex frame such that the shape memory alloy is retained by the series of struts and crosses over itself between adjacent struts of the series of struts [0071-0072]. 
Regarding claim 9, Wyatt discloses a controller (abstract) electrically connected to the shape memory alloy and configured to apply a current to the shape memory alloy and, in response, the shape memory alloy transitions from a first length to a second length, the second length smaller than the first length (abstract, [0071-0072], see also microcontroller 24 [0050-0051]), such that the series of spring links contract and an overall length of the flex frame decreases [0071-0072].
Regarding claim 10, Wyatt discloses a flexible backing (hook and loop [0044]) coupled (at least indirectly) to an exterior surface of the flex frame, the flexible backing comprising a set of strips (substrate that the hook and loop material is attached to) with a set of fasteners (the hook and loop material) arranged at opposing ends of the set of strips.
Regarding claim 13, Wyatt discloses that a thickness of the flex frame is greatest at each of the series of support regions (see Fig. 16, frame is thickest at the struts that overly 320).
Regarding claim 14, Wyatt discloses that each strut of the series of struts comprising a first groove arranged at a first edge of the strut and a second groove arranged at a second edge of the strut (the first and second grooves are at opposite ends of the struts where wire 310 extends along [0071-0072]), the first groove and the second groove configured to retain the shape memory alloy [0071-0072].
Regarding claim 16, Wyatt discloses that the shape memory alloy is a shape memory alloy wire ([0071-0072][0091]).
Regarding claim 18, Wyatt discloses that the controller is configured to apply a set of stimulation patterns [0009][0050], wherein each of the set of stimulation patterns comprises a current parameter for manipulation of the shape memory alloy [0009][0050] and a temporal parameter associated with the current parameter [0009][0050].
Regarding claim 20, Wyatt discloses that the flex frame is a first flex frame and further comprising a second flex frame (see fig. 3 for example, having multiple flex frames), the first and the second flex frames controlled independently of each other (as described in [0050] the flex frames are actuated successively), and wherein one of the set of stimulation patterns comprises a time delay between application of a current definition to the shape memory alloy disposed on the first flex frame and application of the current definition to another shape memory alloy disposed on the second flex frame (as described in [0050] the flex frames are actuated successively).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt, as applied to claim 1 above, and further in view of Joseph (2012/0101417).
Regarding claim 3, Wyatt is silent regarding a connection from the controller to a vehicle power source. However, Joseph teaches an analogous orthopedic compression device (see abstract and Fig. 1) with a heating element with a connection configured for a vehicle power source (see paragraph 164). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Wyatt to have a connection from the controller to a vehicle power source, as taught by Joseph, for the purpose of being able to use the device as needed within a vehicle and Joseph teaches this is a known alternative to a conventional battery.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt, as applied to claim 1 above, and further in view of Voss et al. (2013/0267995).
Regarding claim 6, Wyatt is silent regarding a shape memory polymer at least partially surrounding the shape memory alloy. However, Voss teaches an anchor being a shape-memory alloy wire (abstract [0096]) that is layered with a shape memory polymer [0096]. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to layer the shape memory alloy of Wyatt with the addition of a shape memory polymer, as taught by Voss, for the purpose of providing an alternate shape memory structure, having the predictable results of contraction and extension smart material properties. The modified Wyatt discloses that the shape memory polymer comprising an expanded state and a compressed state, wherein the transition from the expanded state to the compressed state occurs in response to a predetermined temperature change of the shape memory alloy ([0096] Voss, [0010][0061] Wyatt)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt, as applied to claim 1 above, and further in view of Holschuh et al. (2015/0073318).
Regarding claim 7, WYatt is silent regarding that the second body of shape memory material comprises a set of magnetic particles, wherein an applied magnetic field induces a morphological change in the second body of shape memory material. However, Holschuh teaches an analogous compression garment with shape memory alloys (see abstract and Fig 1) wherein the shape memory material comprises a set of magnetic particles, wherein an applied magnetic field induces a morphological change in the second body of shape memory material (see paragraph 49, magnetic fields can be the stimulus used to change the shape of the shape memory material). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the shape memory material of Wyatt to have magnetic particles, wherein an applied magnetic field induces a morphological change in the second body of shape memory material, as taught by Holschuh, for the purpose of using a known stimulus to trigger the shape memory properties of the alloy.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wyatt, as applied to claim 9 above, in further view of Voss et al. (2013/0267995).
Regarding claim 11, Wyatt is silent regarding a shape memory polymer surrounding one or both of the shape memory alloy and the flex frame. However, Voss teaches an anchor being a shape-memory alloy wire (abstract [0096]) that is layered with a shape memory polymer [0096]. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to layer the shape memory alloy of Wyatt with the addition of a shape memory polymer, as taught by Voss, for the purpose of providing an alternate shape memory structure, having the predictable results of contraction and extension smart material properties.
Regarding claim 12, the modified Wyatt further discloses that the shape memory polymer comprises a first morphological state and a second morphological state ([0094] Voss), wherein a transition from the first morphological state to the second morphological state is induced by a morphological change to the shape memory alloy ([0050] Wyatt, the current is applied to the alloy to heat it up and change its shape; as modified, the polymer would also be heated as it is layered on the alloy, see also [0094-0096] of Voss).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt, as applied to claim 9 above, and further in view of Critchley et al. (9,463,821).
Regarding claim 15, Wyatt is silent regarding that the series of struts comprises a magnetic element configured to provide a magnetic field for retention of the shape memory alloy. However, Critchley teaches magnetic elements that provide a magnetic field for retention of a shape memory alloy wire (Col. 3, ll. 28-34). It would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the struts of Wyatt to have magnetic elements, as taught by Critchley, for the purpose of further securing the shape memory alloy to the flex frame as well as providing an alternate attachment having the predictable results of attaching the shape memory alloy wire to the flex frame. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt, as applied to claim 9 above, and further in view of Joseph (2012/0101417).
Regarding claim 17, Wyatt is silent regarding a connection from the controller to a vehicle power source. However, Joseph teaches an analogous orthopedic compression device (see abstract and Fig. 1) with a heating element with a connection configured for a vehicle power source (see paragraph 164). It would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the device of Wyatt to have a connection from the controller to a vehicle power source, as taught by Joseph, for the purpose of being able to use the device as needed within a vehicle and Joseph teaches this is a known alternative to a conventional battery.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wyatt, as applied to claim 18 above, in further view of Kazanchyan et al. (2016/0331620).
Regarding claim 19, Wyatt is silent regarding a biometric sensor subsystem, in communication with the controller that generates a biometric dataset for a user, and wherein at least one of the current parameter and the temporal parameter is determined based on the biometric dataset of the user. However, Kazanchyan teaches an analogous compression device (see abstract and Fig. 1) comprising a biometric sensor subsystem (see paragraph 116, intelligent control based on sensor information), coupled to the controller that generates a biometric dataset for the user (see paragraph 116, the device gathers biometric data), and wherein at least one control parameter is determined based on the biometric dataset of the user (see paragraph 116, control of the compression of the device is based on sensed data). Therefore, it would have been obvious to one skilled in the art, before the time of the effective filing date of the invention, to modify the controller of Wyatt to include a biometric sensor subsystem, as taught by Kazanchyan, for the purpose of controlling the device based on feedback from body sensors in order to maximize recovery efficiency (see paragraph 116 of Kazanchyan).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785